DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Response to Amendment
This communication is in response to amendment filed on 11/30/2020. Claims 31-61 are pending. Claims 47-61 are withdrawn. Claims 31-46 are rejected.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.


Claims 31-37 and 41-46 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Kinder et al. (US Pat. No. 7,787,401) in view of Sultan et al. (US Pub. No. 2008/0270588) in view of Abraham et al. (US Pub. No. 2013/0142124) in further view of Jana et al. (US Pub. No. 2011/0222421).
claims 31 and 41, Kinder discloses an apparatus comprising: 
a memory (figure 2 memory 125);
	a medium access control sublayer logic coupled with the memory (see figure 3) to determine a type value for a type field (see figures 3-5: frame with plurality of field types and field’s values), wherein the type value has two bits (see figure 4: 2 bits in frame control field. Figure 4 and col. 6 lines 39-40 show a structure of standard MAC frame of 802.11 standard. The standard MAC frame has a Frame Control field of 2 bytes (16 bits). Within the Frame Control field there are two bits used for frame type/function. There are 2  bits used for Version, 4 bits for Subtype, etc.) to indicate that a frame type, to determine a value for a service set identifier (SSID) of a communication device, the value to comprise  an SSID of the communication device (see figure 5 BSSID field and corresponding bits and value); to determine a value of a timing of the communication device (figures 5 and 6 timestamp field) (col. 1 lines 15-25; col. 2 lines 40-51; figures 4-6: MAC layer generates/transmits beacon frames);
	to generate a frame comprising a frame control field (see figure 4 frame control field), wherein the frame control field comprises a type field with the type value (figure 4 frame control with type field and value of 2) and a subtype field with the subtype value, wherein the frame comprises a SSID field and a timestamp field (see figures 5 and 6: SSID and timestamp fields), wherein the SSID field comprises the value for the SSID and the timestamp comprises the value (see figures 5 and 6: values for each SSID and timestamp fields) of time.
	Kinder does not teach a frame type is an extension frame; to determine a subtype value for a subtype field.

	Therefore, it would have been obvious to one with ordinary skill in the art to implement in Kinder a frame type is an extension frame; to determine a subtype value for a subtype field.
	The motivation would have been for additional information in a frame.
	Kinder does not teach the subtype value has four bits to indicate that the subtype of the extension frame is a beacon, and a hash of SSID value.
	However, Abraham discloses a field with 4 bit value (paragraph 78: number of bits are configurable) indicate a beacon frame (paragraph 77: a frame control with a flag indicates a short beacon frame), and a hash of SSID value (paragraph 86).
Therefore it would have been obvious to one with ordinary skill in the art at the time of the invention to implement a field in Kinder with a type field with value indicating a beacon frame.
The motivation would have been for wireless node’s information processing.
Kinder does not teach timestamp value is for Timer Synchronization Function.
However, Jana discloses a timestamp field contains value of TSF in a frame (paragraph 43 and figure 2).
Therefore it would have been obvious to one with ordinary skill in the art at the time of the invention to substitute a known element (timestamp value for TSF Jana) in Kinder for predictable result.

Regarding claim 41, Kinder further teach a computer readable medium contains instruction (col. 9 lines 15-45).

Regarding claim 32, all limitations of claim 31 are disclosed above. Kinder further discloses a physical layer device coupled with a processor of the medium access control sublayer logic and one or more antennas coupled with the physical layer device (see figure 3 with radio hardware and MAC sub logic).
Regarding claims 33 and 42, all limitations of claim 31 are disclosed above. Kinder does not teach but Abraham discloses the medium access control logic comprises logic to determine that the value for the type field is two logical one bits, “11” (paragraph 86).
Therefore it would have been obvious to one with ordinary skill in the art at the time of the invention to implement in Kinder the medium access control logic comprises logic to determine that the value for the type field is two logical one bits, “11”,
The motivation would have been for any value between 0 and 1.
Regarding claims 34 and 43, all limitations of claim 31 are disclosed above. Kinder does not teach but Abraham discloses the medium access control logic comprises logic to determine that the value for the subtype field is three logical zero bits followed by a logical one bit, “0001” (paragraph 91).
Therefore it would have been obvious to one with ordinary skill in the art at the time of the invention to implement in Kinder the medium access control logic comprises logic to determine that the value for the subtype field is three logical zero bits followed by a logical one bit, “0001”.

Regarding claims 35 and 44, all limitations of claim 31 are disclosed above. Kinder does not teach but Abraham discloses transmitting, by a physical layer device, a physical layer data unit (PPDU) comprising the frame via a transmission with a 1 MHz (megahertz) channel bandwidth (paragraph 91).
Therefore it would have been obvious to one with ordinary skill in the art at the time of the invention to implement in Kinder transmitting, by a physical layer device, a physical layer data unit (PPDU) comprising the frame via a transmission with a 1 MHz (megahertz) channel bandwidth.
The motivation would have been for bandwidth indication.
Regarding claims 36 and 45, all limitations of claim 31 are disclosed above. Kinder further teaches wherein the frame further comprises a field to indicate capabilities of the communications device (see figures 5 and 6: field 6-10).
Regarding claims 37 and 46, all limitations of claim 31 are disclosed above. Kinder further teaches the frame further comprises a source address field to indicate an address of the communications device (see figure 4 source address field).

Claims 38-40 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Kinder et al. (US Pat. No. 7,787,401) in view of Sultan et al. (US Pub. No. 2008/0270588) in view of Abraham et al. (US Pub. No. 2013/0142124) in view of Jana et al. (US Pub. No. 2011/0222421) in view of O’Mahony et al. (US Pub. No. 2005/0071517).
Regarding claims 38, Kinder discloses a method comprising: 

	to generate a frame comprising a frame control field (see figure 4 frame control field), wherein the frame control field comprises a type field with the type value (figure 4 frame control with type field and value of 2) and a subtype field with the subtype value, wherein the frame comprises a SSID field and a timestamp field (see figures 5 and 6: SSID and timestamp fields), wherein the SSID field comprises the value for the SSID and the timestamp comprises the value (see figures 5 and 6: values for each SSID and timestamp fields) of time.
	Kinder does not teach a frame type is an extension frame; to determine a subtype value for a subtype field.
	However, Sultan discloses a frame type is an extension frame (figure 3b and paragraph 31: extension type field 222 for identifying TLV extensions); to determine a 
	Therefore, it would have been obvious to one with ordinary skill in the art to implement in Kinder a frame type is an extension frame; to determine a subtype value for a subtype field.
	The motivation would have been for additional information in a frame.
	Kinder does not teach the subtype value has four bits to indicate that the subtype of the extension frame is a beacon, and a hash of SSID value.
	However, Abraham discloses a field with 4 bit value (paragraph 78: number of bits are configurable) indicate a beacon frame (paragraph 77: a frame control with a flag indicates a short beacon frame), and a hash of SSID value (paragraph 86).
Therefore it would have been obvious to one with ordinary skill in the art at the time of the invention to implement a field in Kinder with a type field with value indicating a beacon frame.
The motivation would have been for wireless node’s information processing.
Kinder does not teach timestamp value is for Timer Synchronization Function.
However, Jana discloses a timestamp field contains value of TSF in a frame (paragraph 43 and figure 2).
Therefore it would have been obvious to one with ordinary skill in the art at the time of the invention to substitute a known element (timestamp value for TSF Jana) in Kinder for predictable result.
Kinder does not teach create by a physical layer logic, the frames with preambles to create physical layer protocol data units to transmit.

	Therefore it would have been obvious to one with ordinary skill in the art at the time of the invention to implement in Kinder create by a physical layer logic, the frames with preambles to create physical layer protocol data units to transmit.
	The motivation would have been have a standard frame for communication/transmission.

Regarding claim 39, all limitations of claim 38 are disclosed above. Kinder does not teach but Abraham discloses the medium access control logic comprises logic to determine that the value for the type field is two logical one bits, “11” (paragraph 86).
Therefore it would have been obvious to one with ordinary skill in the art at the time of the invention to implement in Kinder the medium access control logic comprises logic to determine that the value for the type field is two logical one bits, “11”,
The motivation would have been for any value between 0 and 1.
Regarding claim 40, all limitations of claim 38 are disclosed above. Kinder does not teach but Abraham discloses transmitting, by a physical layer device, a physical layer data unit (PPDU) comprising the frame via a transmission with a 1 MHz (megahertz) channel bandwidth (paragraph 91).
Therefore it would have been obvious to one with ordinary skill in the art at the time of the invention to implement in Kinder transmitting, by a physical layer device, a 
The motivation would have been for bandwidth indication.

Response to Arguments
Applicant's arguments filed 11/30/2020 have been fully considered but they are not persuasive. 
In page 10 of Remark, the Applicant argues that “Kinder describes the frame control field in figure 4 as having 2 octets, which is 8 bits per octet for a total of 16 bits. Thus, Kinder fails to teach or suggest a frame control field with a type field, wherein the type value in the type field is two bits.” Examiner respectfully disagrees.
Kinder’s figure 4 shows a known structure of a Prior Art MAC frame which is a standard MAC frame of IEEE 802.11 standard (Kinder’s col. 6 lines 39-40). The standard MAC frame has a Frame Control field of 2 bytes (16 bits). Within the Frame Control field there are two (2) bits used for frame type/function. There are also 4 bits for Subtype (see the attached 2003 802.11 version, page 6, Table 1, type value b3 b2). Therefore, Kinder is deemed to disclose a 2 bits value type field.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Ho et al. (US Pub. No. 2003/0169769) discloses a MAC frame of 802.11 standard with 2 bits type field.
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TITO Q PHAM whose telephone number is (571)272-4122.  The examiner can normally be reached on Monday-Friday: 9AM-6PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Faruk Hamza can be reached on 571-272-7969.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  






/TITO Q PHAM/           Examiner, Art Unit 2466                                                                                                                                                                                             

/FARUK HAMZA/           Supervisory Patent Examiner, Art Unit 2466